STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re JONES, Minors.                                                 July 13, 2017

                                                                     No. 334379
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 15-519874-NA


Before: O’BRIEN, P.J., and JANSEN and STEPHENS, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to her
two minor children under MCL 712A.19b(3)(c)(i) (conditions that led to the adjudication
continue to exist), (g) (failure to provide proper care and custody), and (j) (reasonable likelihood
that child will be harmed if returned to parent).1 We affirm.

         The two children at issue in this case were removed from respondent’s care in May 2015
based on allegations that respondent was hospitalized for hearing voices and having visual
hallucinations. The record reflects that respondent was diagnosed with Schizoaffective Disorder
and has struggled with mental health issues since 2005. Over the next year, respondent was
provided a variety of services that were intended to improve her mental health issues, parenting
skills, substance abuse issues, and housing situation. However, respondent largely struggled to
both participate in and benefit from the services provided. According to two foster care case
managers assigned to this case, respondent did not complete parenting classes, individual
therapy, or substance abuse therapy. Further, respondent missed 26 drug screens and missed 30
visits with her children, and did not attend any mental health classes. While it is true that
respondent had income through SSI, she was nevertheless unable to obtain suitable housing
throughout the pendency of this case. A supplemental petition seeking the termination of her
parental rights was thus filed in April 2016, and respondent’s parental rights were terminated in
July 2016.2 This appeal followed.



1
 The parental rights of the children’s father were also terminated, but he is not a party to this
appeal.
2
 The trial court also took jurisdiction over respondent’s youngest child, who was born while this
case was pending, and ordered respondent to participate in services. A supplemental petition


                                                -1-
        On appeal, respondent first argues that the trial court’s statutory-grounds determination is
clearly erroneous because she has made progress throughout this case. Second, respondent
argues that the termination of her parental rights was clearly not in the best interests of the
children. We disagree in both respects.

        A trial court may terminate a parent’s parental rights if it finds that at least one of the
statutory grounds set forth in MCL 712A.19b(3) has been established by clear and convincing
evidence. Petitioner bears the burden of proving at least one statutory ground. MCR
3.977(A)(3); In re Trejo Minors, 462 Mich 341, 350; 612 NW2d 407 (2000). We review a trial
court’s finding that a statutory ground has been established for clear error. In re Rood, 483 Mich
73, 91; 763 NW2d 587 (2009). “A finding of fact is clearly erroneous if the reviewing court has
a definite and firm conviction that a mistake has been committed, giving due regard to the trial
court’s special opportunity to observe the witnesses.” In re Moss, 301 Mich App 76, 80; 836
NW2d 182 (2013) (citation and internal quotation marks omitted).

      The trial court terminated respondent’s parental               rights   pursuant   to    MCL
712A.19b(3)(c)(i), (g) and (j), which provide as follows:

               (3) The court may terminate a parent’s parental rights to a child if the
       court finds, by clear and convincing evidence, 1 or more of the following:

                                              * * *

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

                                              * * *

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

seeking the termination of respondent’s parental rights to that child was then filed in December
2016, and respondent’s parental rights were terminated in January 2017.


                                                -2-
        Applying those rules to the facts of this case, we are not left with a definite and firm
conviction that a mistake was made with regard to the trial court’s statutory-grounds
determination. The record reflects that there was clear and convincing evidence to support the
trial court’s decision with respect to all three statutory subsections. At the time of the
adjudication, respondent was homeless and suffering from auditory hallucinations. Again, by the
time of the permanent custody hearing, respondent had not complied with a significant portion of
her treatment plan. She did not complete individual counseling, infant mental health services, or
parenting classes. There is no indication that respondent’s mental health issues were stabilized
for a sustained period of time. To the contrary, she attempted suicide and was hospitalized one
week before the youngest child was born in March 2016. With respect to respondent’s housing
situation, both foster care case managers testified that respondent never indicated whether she
had obtained appropriate housing. Moreover, as indicated above, respondent missed 30 visits
with her children and had not visited them for a period of over four months. Ultimately,
respondent’s mental health issues and failure to participate in services interfered with her ability
to properly care for the children and exposed them to significant risk of harm.

        On Appeal, respondent argues that the psychiatric testimony showed she could eventually
assume full parenting responsibility after continued counseling. However, it is unclear what
psychiatric testimony respondent is referring to when making this claim. In fact, there was no
psychiatric testimony in the record at all. Rather, respondent’s psychological evaluation
indicated that ongoing psychiatric consultations were needed and her symptoms negatively
impacted her ability to make sound judgments and to care for her children. Thus, termination of
parental rights was proper under MCL 712A.19b(3)(c)(i), (g) and (j).3

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich App 35, 40; 826 NW2d 144 (2012), citing MCL 712A.19b(5); MCR
3.977(E)(4). “[W]hether termination of parental rights is in the best interests of the child must be
proved by a preponderance of the evidence.” In re Moss, 301 Mich App at 90. Trial courts
should consider all available evidence in making this determination. In re Trejo, 462 Mich at
356. Relevant factors to be considered include the bond between the child and the parent, the
parent’s ability to parent, the child’s need for permanency and stability, the advantages of the
foster home over the parent’s home, and any other relevant factors. In re Olive/Metts, 297 Mich
App at 41-42. We review the trial court’s determination that termination is in the child’s best
interests for clear error. Id. at 40.




3
  In their briefs, the parties cite additional statutory subsections that may apply. However, the
trial court only specifically referenced MCL 712A.19b(3)(c)(i), (g) and (j) when making its
determination to terminate respondent’s parental rights. In any event, if we find that the trial
court did not clearly err by concluding that one statutory ground for termination existed, we need
not address the additional grounds for termination. In re HRC, 286 Mich App 444, 461; 781
NW2d 105 (2009). Thus, we need not address those additional statutory grounds because we
find that termination was proper under MCL 712A.19b(3)(c)(i), (g) and (j).


                                                -3-
        In this case, we conclude that the trial court did not err when it found that termination of
respondent’s parental rights was in the children’s best interests. Again, respondent has a history
of mental health issues that are still ongoing as evidenced by her recent suicide attempt.
Respondent also failed to provide any reasoning as to why she missed over 30 visits with her
children. In fact, in early 2016, respondent told one of the foster care case managers that she
wanted to give up parental rights to the children. Both foster care case managers testified that it
is in the children’s best interests to be raised by a stable caregiver who can provide them with a
suitable and appropriate home environment and that respondent is unable do this. Thus,
respondent’s failure to visit the children, ongoing mental health issues, and failure to participate
in services offered evidences that the trial court did not err when it found that termination of
respondent’s parental rights were in the children’s best interests.

       Affirmed.

                                                             /s/ Colleen A. O'Brien
                                                             /s/ Kathleen Jansen
                                                             /s/ Cynthia Diane Stephens




                                                -4-